DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-32 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtain a frequency from a table by indexing the table using the quantity proportional to or a function of the electric machine but does not reasonably provide enablement for ascertain a quantity proportional to or a function of the electric machine rotational speed; ascertain a torque request.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The limitation and specification does not enablement one ordinarily skilled in the art to know how the speed is ascertained and/or if the speed is actual, estimated, or calculated. Also it is unknow how the torque request is ascertained. It is unknown if the torque request is an user manual input, or if it’s a computed value based on measured values.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-14 of U.S. Patent No. 11133767. Although the claims at issue are not identical, they are not patentably distinct from each other because “An electric machine controller for controlling pulsing of an electric machine onboard a vehicle, the electric machine controller configured to: ascertain a quantity proportional to or a function of the electric 
Claims 15-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17-22 of U.S. Patent No. 11133767. Although the claims at issue are not identical, they are not patentably distinct from each other because “A method of pulse controlling an electric machine used to propel a vehicle by pulsing the electric machine at a frequency obtained from a table that is indexed using a combination of a speed value and a requested torque.”
Claims 23-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 25-29 of U.S. Patent No. 11133767. Although the claims at issue are not identical, they are not patentably distinct from each other because “An apparatus comprising an electric machine and a pulse controller configured to controlpulsed operation of the electric machine by pulsing the electric machine at a frequency obtained from a table that is indexed based on a combination of a speed value and a requested torque”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 14-15, 20- 23, and 27-32 are rejected under 35 U.S.C. 103 as being
unpatentable over Ogawa US 20160226409 A1 (Hereinafter “Ogawa”), in view of Shimizu 
US 5731669 A (hereinafter “Shimizu”), further in view of Cabiri et al. US 20150297824 A1 (hereinafter “Cabiri”).
Regarding Claim 1, Ogawa teaches an electric machine controller (Fig. 1, 103 & Fig. 2) for
controlling pulsing of an electric machine (Fig. 1, 101) onboard a vehicle, the electric machine
controller configured to:
ascertain a quantity proportional to or a function of a rotational speed (Fig. 2, Motor
Revolution Speed) the electric machine;
ascertain a torque request (Fig. 2, Torque Command);
obtain a pulsing frequency (Fig. 2, Torque Correction Amount) from a table (Inherent) by indexing the table using the quantity proportional to or a function of the electric machine rotational speed and the torque request ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map); and 
control pulsed operation of the electric machine by pulsing the electric machine on and off using the frequency obtained from the table ([0038] The PWM modulator 207 calculates a gate drive signal from the three-phase voltage command calculated by the current controller 206.  In this case, the gate drive signal is calculated by comparing the three-phase voltage command with a triangular wave carrier. [0039] The carrier frequency corrected by the carrier frequency 
Although Ogawa does not specifically teach a table, it is widely known in the art that a table can be derived from a Map/graph, and are often represented as equivalents. Ogawa also does not expressly disclose wherein during pulsed operation, the electric machine: i) generates substantially no output between on pulses; and ii) operates at or near its peak efficiency during the on pulses.
However, Shimizu teaches a table (Shimizu col. 7, lines 47-53, Specifically, the ROM within the vehicle control CPU 13 stores a table or a map which provides a predetermined relation among the steady torque command value Ts*, the present accelerator depression degree Th, and
the present motor rotational speed N. The calculation of the steady torque command value Ts* is executed by referring to this table, and by implementing interpolation) can be derived from a Map/graph (Shimizu Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement that a table can be derived from a Map/graph as taught by Shimizu, in the map/table of Ogawa, for the purpose to find the predetermined relation between torque command and speed.
Ogawa in view of Shimizu does not expressly disclose wherein during pulsed operation, the electric machine: i) generates substantially no output between on pulses; and ii) operates at or near its peak efficiency during the on pulses.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement during pulsed operation, the electric machine: i) generates substantially no output between on pulses; and ii) operates at or near its peak efficiency during the on pulses as taught by Cabiri, in the pulsing operation of Ogawa in view of Shimizu, for the purpose to reduce the power output of the device.
Regarding Claim 5, Ogawa in view of Shimizu teaches the electric machine controller of
claim 1, wherein the table is indexed by a range of values derived from rotation speeds of the
electric machine along one axis and a range of torque requests along a second axis (Ogawa
[0033] As for the torque ripple correction amount in this case, the torque ripples are actually
measured in advance with the motor alone and the results are mapped. The torque ripple
correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution
speed by referring to the map).
Regarding Claim 6, Ogawa in view of Shimizu teaches the electric machine controller of

a torque request, each of the entries in the table defining at least one frequency (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped. The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 14, Ogawa in view of Shimizu teaches the electric machine of claim 1, wherein frequency entries in the table are defined using empirical or modeled data (Ogawa [0043]).
Regarding Claim 15, Ogawa teaches a method of pulse controlling an electric machine (Fig. 1, 101) used to propel a vehicle by pulsing the electric machine at a frequency (Fig. 2, Torque Correction Amount) obtained from a table that is indexed using a combination of a speed value and a requested torque ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Although Ogawa does not specifically teach a table, it is widely known in the art that a table 
can be derived from a Map/graph, and are often represented as equivalents.
However, Shimizu teaches a table (Shimizu col. 7, lines 47-53, Specifically, the ROM within
the vehicle control CPU 13 stores a table or a map which provides a predetermined relation among the steady torque command value Ts*, the present accelerator depression degree Th, and

executed by referring to this table, and by implementing interpolation) can be derived from a Map/graph (Shimizu Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to implement that a table can be derived from a Map/graph as taught by
Shimizu, in the map/table of Ogawa, for the purpose to find the predetermined relation between
torque command and speed. 
Ogawa does not expressly disclose whereby the electric machine generates substantially no torque between on pulses and while during the on pulse (i) operates at or near a peak efficiency for the electric machine and (ii) generates sufficient torque to meet an ascertained torque request during the on pulses.
However, Cabiri teaches whereby the electric machine generates substantially no torque between on pulses (Cabiri [0087] FIG. 3E is a schematic illustration of an exemplary embodiment of PDM, wherein fixed time length motor-on periods are spread among varying time length sleep periods (when the motor is off)) and while during the on pulse (i) operates at or near a peak efficiency for the electric machine (Cabiri [0102], In some embodiments, the pulse density modulation motor control may have a motor-on time ranging between 50 and 500 msec. In some embodiments, the pulse density modulation motor control may have a motor-off time ranging between 500 and 5000 msec. In some embodiments, the pulse density modulation motor control may have a duty cycle ranging between 2% and 20%) and (ii) generates sufficient torque to meet an ascertained torque request during the on pulses (Cabiri [0136], FET 734 may be switched on or off according to the needs of motor 438 and the required power output (for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement during pulsed operation, the electric machine: i) generates substantially no output between on pulses; and ii) operates at or near its peak efficiency during the on pulses as taught by Cabiri, in the pulsing operation of Ogawa in view of Shimizu, for the purpose to reduce the power output of the device.
Regarding Claim 20, Ogawa in view of Shimizu and Cabiri teaches the method of claim 15, further comprising pulsing the electric machine at multiple frequencies obtained from the table that is indexed using the combination of the speed value and the requested torque (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 21, Ogawa in view of Shimizu and Cabiri teaches the method of claim 15, further comprising pulsing the electric machine at various frequencies, each of the various frequencies obtained by indexing the table as the speed value and/or the requested torque charges during driving of the vehicle (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Claim 22, Ogawa in view of Shimizu and Cabiri teaches the method of claim 15, wherein the speed value is derived from one of the following:
(a) a speed of the vehicle; 
(b) a rotational speed of the electric motor (Ogawa Fig. 2, Motor Revolution Speed); 
or (c) a combination of (a) and (b).
Regarding Claim 23, Ogawa teaches an apparatus (Fig. 1, 103 & Fig. 2) comprising an electric machine (Fig. 1, 101) and a pulse controller (Fig. 2, 207) configured to control pulse operation of the electric machine by pulsing the electric machine at a frequency obtained from a table that is indexed based on a combination of a speed value and a requested torque ([0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Although Ogawa does not specifically teach a table, it is widely known in the art that a table can be derived from a Map/graph, and are often represented as equivalents. Ogawa also does not expressly disclose wherein during pulsed operation, the electric machine: i) generates substantially no output between on pulses; and ii) operates at or near its peak efficiency during the on pulses.
However, Shimizu teaches a table (Shimizu col. 7, lines 47-53, Specifically, the ROM within the vehicle control CPU 13 stores a table or a map which provides a predetermined relation among the steady torque command value Ts*, the present accelerator depression degree Th, and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement that a table can be derived from a Map/graph as taught by Shimizu, in the map/table of Ogawa, for the purpose to find the predetermined relation between torque command and speed.
Ogawa in view of Shimizu does not expressly disclose wherein during pulsed operation, the electric machine: i) generates substantially no output between on pulses; and ii) operates at or near its peak efficiency during the on pulses.
However, Cabiri teaches during pulsed operation, the electric machine: i) generates substantially no output between on pulses (Cabiri [0087] FIG. 3E is a schematic illustration of an exemplary embodiment of PDM, wherein fixed time length motor-on periods are spread among varying time length sleep periods (when the motor is off)); and ii) operates at or near its peak efficiency during the on pulses (Cabiri [0102], In some embodiments, the pulse density modulation motor control may have a motor-on time ranging between 50 and 500 msec. In some embodiments, the pulse density modulation motor control may have a motor-off time ranging between 500 and 5000 msec. In some embodiments, the pulse density modulation motor control may have a duty cycle ranging between 2% and 20%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement during pulsed operation, the electric machine: i) generates substantially no output between on pulses; and ii) operates at or near its peak 
Regarding Claim 27, Ogawa in view of Shimizu teaches the apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine using multiple frequencies obtained by indexing the table using the combination of the speed value and the requested torque (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 28, Ogawa in view of Shimizu teaches the apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine at various frequencies, each of the various frequencies obtained by indexing the table as:
(a) the speed value changes; 
(b) the requested torque charges; 
or (c) both (a) and (b) change (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 29, Ogawa in view of Shimizu teaches the apparatus of claim 23, wherein the speed value is derived from one of the following:
(a) a speed of the vehicle; 

(c) a combination of (a) and (b).
Regarding Claim 30, Ogawa in view of Shimizu and Cabiri teaches the electric machine generates sufficient torque to meet an ascertained torque request during the on pulses (Cabiri [0136], FET 734 may be switched on or off according to the needs of motor 438 and the required power output (for example, for a medical infuser, to control the pumping rate) without regard to the voltage input to controller 432).
Regarding Claim 31, Ogawa in view of Shimizu and Cabiri teach the method of claim 15 wherein electric machine is pulsed on and off using the frequency obtained from the table (Ogawa [0038] The PWM modulator 207 calculates a gate drive signal from the three-phase voltage command calculated by the current controller 206.  In this case, the gate drive signal is calculated by comparing the three-phase voltage command with a triangular wave carrier. [0039] The carrier frequency corrected by the carrier frequency correction amount calculated by the below-described carrier frequency correction amount calculation unit 208 is used as the frequency (carrier frequency) of the triangular wave carrier.  The correction of the carrier frequency is performed, for example, by subtracting the carrier frequency correction amount from the carrier frequency taken as a base) such that the electric machine generates substantially no torque during off pulses and generates sufficient torque to meet an ascertained torque request during on pulses (Cabiri [0136], FET 734 may be switched on or off according to the needs of motor 438 and the required power output (for example, for a medical infuser, to control the pumping rate) without regard to the voltage input to controller 432).
Regarding Claim 32, Ogawa in view of Shimizu teaches the apparatus (Ogawa Fig. 1) of claim 23 wherein the electric machine is pulsed on and off at the frequency obtained from the 
Ogawa in view of Shimizu does not expressly disclose whereby the electric machine generates substantially no torque during off pulses and generates sufficient torque to meet an ascertained torque request during on pulses.
However, Cabiri teaches the electric machine generates substantially no torque during off pulses (Cabiri [0087] FIG. 3E is a schematic illustration of an exemplary embodiment of PDM, wherein fixed time length motor-on periods are spread among varying time length sleep periods (when the motor is off)) and generates sufficient torque to meet an ascertained torque request during on pulses (Cabiri [0136], FET 734 may be switched on or off according to the needs of motor 438 and the required power output (for example, for a medical infuser, to control the pumping rate) without regard to the voltage input to controller 432).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric machine generates substantially no torque during off pulses and generates sufficient torque to meet an ascertained torque request during on pulses as taught by Cabiri, in the control system of Ogawa, for the purpose to either stop or accelerate the motor based on the control/drive signals.

Allowable Subject Matter
Claims 2-4, 7- 8-11, 12-13, 16-19, and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
By amending to add claim 12 into claim 1 will cause a statutory double patenting rejection with Claim 1 of US Patent U.S. Patent No. 11133767.
By amending to add claim 16 into claim 15 will cause a statutory double patenting rejection with Claim 15 of US Patent U.S. Patent No. 11133767.
By amending to add claim 24 into claim 23 will cause a statutory double patenting rejection with Claim 23 of US Patent U.S. Patent No. 11133767.
Response to Arguments
Applicant’s arguments filed on 03/02/20222 have been fully considered are a persuasive.
Applicant argues both Strong and Marcinkiewicz, the motors are continuously operated. That there is no teaching in either reference whatsoever for pulsed motor control where the motor is pulsed ON and OFF. As a result, there is never a circumstance with either reference where:
(i) Between ON pulses, substantially no output is generated by either the Strong or Marcinkiewicz motors; or
(ii) During ON pulses, the motors of Strong or Marcinkiewicz operate at or near peak efficiency.
In response to applicant’s argument, Ogawa teaches on/off signals which are produced by motor controller 103, more specifically PWM Modulator 207 based on the carrier frequency correction amount. Ogawa inherently teaches that these on/off control signals are used by the inverter, in which the motor can be energized or de-energized according to how the inverter is PWM is widely known in the art for controlling the inverter to produce driving signals for the motor.  For common knowledge purposes prior art Cabiri teaches fixed time length motor-on periods are spread among varying time length sleep periods (when the motor is off). Cabiri teaches smaller pulse widths that have the motor on and larger pulse widths when the motor is off as seen in Figures 3D-3E, which inherently teach peak efficiency. Also Janet Heath, https://www.analogictips.com/pulse-width-modulation-pwm/, April 4, 2017, teaches PWM “fakes” an analog-like result by applying power in pulses, or short bursts of regulated voltage. An example would be to apply full voltage to a motor or lamp for fractions of a second or pulse the voltage to the motor at intervals that made the motor or lamp do what you wanted it to do. In reality, the voltage is being applied and then removed many times in an interval, but what you experience is an analog-like response. If you have ever jogged a box fan by applying power intermittently, you will experience a PWM response.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strong et al. US-20090128072-A1 “DUAL LANE CONTROL OF A PERMANENT MAGNET BRUSHLESS MOTOR USING NON-TRAPEZOIDAL COMMUTATION CONTROL” teaches to selectively open and close, to thereby selectively energize and de-energize the multi-phase stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846